By the Court.
Before the St. of 1851, c. 82, § 1, we are not aware of any practice to make allowance to the wife pending a libel for divorce; certainly not of counsel fees. Coffin v. Dunham, 8 Cush. 405. Shannon v. Shannon, 2 Gray, 285. That statute gave new powers to the court, which were differently construed by different judges. But now, by the St. of 1855, c. 137, § 6, the court are clothed with full power to require the husband to supply the wife with means to prosecute or defend the suit; and we can have no doubt that this includes counsel fees. But there is great difficulty in determining the amount to be allowed. The view of the court is, that they cannot enter into the question, as between counsel and client, as to what charges may properly be made by the counsel actually employed; but the respondent is to be allowed a reasonable amount to meet the charges of the suit, including counsel fees.

Order accordingly.